Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 1 of 24



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                         CASE NO.:

     MARIVIN M. BARBOZA
     and other similarly situated individuals,

             Plaintiff,

     v.

     SABOR VENEZOLANO KENDALL, INC.

             Defendant,

     ____________________________________/

                                            COMPLAINT

             COMES NOW the Plaintiff MARIVIN M. BARBOZA, by and through the

     undersigned counsel, and sues Defendant SABOR VENEZOLANO KENDALL, INC., on

     the grounds set forth herein:

                                           INTRODUCTION

          1. This is an action by Plaintiff MARIVIN M. BARBOZA, under the Civil Rights Act

             of 1964, as amended, 42 U.S.C. §2000e et seq. (“Title VII”), and the Florida Civil

             Rights Act of 1992 (FCRA), Florida Statute Section 760, to redress the injury done

             to her by the Defendant’s discriminatory treatment based on her Sex.

                                     JURISDICTION AND VENUE

          2. This is an action for damages brought in excess of $15,000.00, exclusive of interest,

             attorney’s fees, and costs.




                                             Page 1 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 2 of 24



        3. This action is authorized and instituted pursuant to The Civil Rights Act of 1964,

           as amended, 42 U.S.C. §2000e et seq. (“Title VII), and the Florida Civil Rights Act

           of 1992 (FCRA), Florida Statute Section 760.

        4. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

           §1343. Plaintiff invokes this Court’s supplemental and pendant jurisdiction over

           Plaintiff’s state law claims because they arise out of the same nucleus of operative

           facts as the federal Case, and pursuant to 28 U.S.C. §§1332 and 1367.

        5. The venue of this action is properly placed in the Southern District of Florida,

           Miami Division, pursuant to 28 U.S.C. §1391(b), since the employment practices

           hereafter alleged to be unlawful, were committed in Miami-Dade County, within

           the jurisdiction of this Honorable Court.

        6. Defendant subjected Plaintiff to Sex discrimination, which affected the terms and

           conditions of her employment and resulted in her termination.

                                            PARTIES

        7. The Plaintiff MARIVIN M. BARBOZA is a resident of Dade County Florida,

           within the jurisdiction of this Honorable Court, who was employed by the

           Defendant SABOR VENEZOLANO KENDALL, INC., and is a member of certain

           protected classes of persons. Plaintiff is a covered employee for purposes of Title

           VII of the Civil Rights Act of 1964, and the Florida Civil Rights Act of 1992,

           Florida Statute Section 760.

        8. Defendant SABOR VENEZOLANO KENDALL, INC. (hereinafter SABOR

           VENEZOLANO, or Defendant) is a Florida Profit Corporation registered to do




                                          Page 2 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 3 of 24



           business in the State of Florida. The Defendant performed business in Dade

           County, Florida, within the jurisdiction of this Court.

        9. At all relevant times, Defendant has continuously been an employer engaged in an

           industry affecting commerce who has more than 15 employees, for each working

           day in each of 20 or more calendar weeks at all relevant times, as required by

           Section 701 (b), (g), and (h) of Title VII, 42 U.S.C. §2000e (b), (g), and (h).

                                 PROCEDURAL REQUIREMENTS

        10. On or about March 03, 2020, Plaintiff filed her Amended Charge of Discrimination

           with the Equal Employment Opportunity Commission, (EEOC) thereby satisfying

           the requirements of 42 U.S.C.A. § 2000e-5(b), (e). Such charge was filed within

           one hundred and eighty (180) days of the unlawful employment practice.

        11. On request, on or about June 30, 2020, the Equal Opportunity Commission issued

           to Plaintiff a Notice of Right to Sue concerning such charge of discrimination.

           Accordingly, the present complaint is being filed within 90 days of the date of the

           Notice of Right to Sue. See Exhibit “A”.

        12. All conditions precedent for the filing of this action before this Court have either

           been previously met or excused, including the exhaustion of all pertinent

           administrative procedures and remedies.

                                   GENERAL ALLEGATIONS

        13. The Plaintiff MARIVIN M. BARBOZA is a 33-year-old female who was employed

           by Defendant SABOR VENEZOLANO and who is a member of certain protected

           classes of persons.




                                           Page 3 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 4 of 24



        14. Defendant SABOR VENEZOLANO is a Venezuelan restaurant that has locations

           in Kendall, Doral, and Pembroke Pines. The Plaintiff worked at SABOR

           VENEZOLANO located at 13762 SW 88 ST, Miami, FL 33186.

        15. Defendant SABOR VENEZOLANO, employed Plaintiff MARIVIN M.

           BARBOZA as a cook assistant from approximately September 09, 2018, to October

           14, 2019, or 57 weeks.

        16. The Plaintiff was hired as a full-time, salaried employee. During her employment

           period, the Plaintiff was paid a salary of $561.00 per week.

        17. The Plaintiff was hired by the owner of the business Manuel Villalobos to substitute

           an employee which left the day before. As a condition of employment, Mr. Manuel

           Villalobos requested Plaintiff to begin to work immediately. Plaintiff was

           recommended for the position by a close relative who was the Chef at the restaurant.

        18. Throughout her employment with the Defendant, the Plaintiff performed her duties

           in an exemplary fashion. The Plaintiff possessed all the required skills, training,

           and qualifications for the job in question, and performed her duties without

           significant issue or controversy.

        19. However, during her time of employment with Defendant, Plaintiff experienced

           unlawful discrimination and retaliation based on her Sex/Gender.

        20. Beginning November 2018, the owner of the business Manuel Villalobos, began to

           discriminate and to harass Plaintiff with discriminatory and sexist and negative

           remarks about women in general, and about women as undesirable in the

           workplace.




                                           Page 4 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 5 of 24



        21. Mr. Manuel Villalobos exhibited prejudice against women, childbearing issues,

           maternity, and women with caregiving responsibilities. Mr. Manuel Villalobos

           mistreated all female employees working at SABOR VENEZOLANO including

           Plaintiff.

        22. Mr. Manuel Villalobos constantly complained about female employees, and he said

           that he would never hire a woman because women are not as good at their jobs as

           male employees.

        23. He constantly made comments like: “I prefer to have men working because they

           can carry more weight”; “I prefer men because women talk too much”; “I think

           men work better than women”, and many other comments diminishing the value of

           work done by female employees.

        24. Mr. Manuel Villalobos had outdated stereotypes about women, and he said that

           women of childbearing age or women who had children were a big problem for the

           company.

        25. Plaintiff felt particularly afraid and offended because she was a mother of 2 children

           age 12, and 6-year-old, and she had full caregiving responsibilities.

        26. At SABOR VENEZOLANO female employees, including Plaintiff were always

           afraid of losing their jobs due to Sex discrimination issues.

        27. On or about December 2018, Plaintiff confronted Mr. Manuel Villalobos and

           complained about Sex discrimination. Plaintiff requested Mr. Manuel Villalobos

           to stop his discriminatory remarks directed to her and directed other female

           employees because she was a woman and a mother, and she felt very upset and

           offended.



                                            Page 5 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 6 of 24



        28. This complaint constituted protected activity under Title VII, and the FCRA,

           Chapter 760.

        29. Mr. Manuel Villalobos did not pay any attention to Plaintiff’s complaints and he

           continued his discriminatory remarks and disrespectful treatment towards Plaintiff

           and other female employees.

        30. The frequency and disrespectful comments about women at the workplace

           constituted harassment based on Plaintiff’s Sex. The conduct of Mr. Manuel

           Villalobos was so frequent and persistent, that created a hostile and intimidating

           working environment for Plaintiff. Plaintiff lived in anxiety, and fear of losing her

           job.

        31. The Plaintiff could not complain about the discriminatory and harassing conduct of

           Mr. Manuel Villalobos, because he was the owner and the maximum authority of

           the business.

        32. The Plaintiff had family responsibilities and she needed her job. Thus, she had to

           endure the discriminatory treatment applied to her by her superior, a person with

           the power to hire and fire, as a condition for continued employment.

        33. On or about August 20, 2019, Plaintiff requested Defendant to vary her schedule,

           Plaintiff’s regular schedule was from 7:00 AM to 3:00 PM. Plaintiff requested

           Defendant to allow her to start working at 7:30 AM, so she could be able to take

           her children to school, Plaintiff offered to stay working late. Defendant reluctantly

           accepted the work arrangement.




                                           Page 6 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 7 of 24



        34. After this work arrangement, Mr. Manuel Villalobos penalized Plaintiff by

           increasing his harassment with all kinds of detrimental comments about the

           inconveniences caused by female employees, including Plaintiff.

        35. On or about the last week of September 2019, Plaintiff confronted Mr. Manuel

           Villalobos, Plaintiff complained to Mr. Manuel Villalobos about Sex

           discrimination again and requested him to stop his harassment because of her

           condition as a woman and as a mother. Plaintiff reminded him that every time there

           were problems at the restaurant, the female employees were the first to help him to

           run the business.

        36. This complaint constituted protected activity under Title VII, and the FCRA,

           Chapter 760.

        37. Unfortunately for Plaintiff, on or about October 14, 2019, Mr. Manuel Villalobos

           called Plaintiff after she finished her shift, and told her that beginning the next day,

           she had to start working at 6:30 AM. The Plaintiff in complete disbelief begged Mr.

           Manuel Villalobos to give her 2 days to make some arrangements with her children.

           Mr. Manuel Villalobos refused, then Plaintiff asked him: “If I start working at 6:30,

           I would go home earlier?; Mr. Manuel Villalobos refused; then Plaintiff said: “So,

           I suppose you are going to pay me more”; Mr. Manuel Villalobos told Plaintiff:

           “No, your salary is going to be the same”. Finally, Mr. Manuel Villalobos told

           Plaintiff: “Let me talk to you clearly, you are fired! tomorrow a man will begin

           working in your position. You know, I prefer working with men because they can

           lift heavier and don’t have to bother the dishwasher for help”.




                                            Page 7 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 8 of 24



        38. The Plaintiff protested for her termination and told Defendant that the only reason

           she was being fired was discrimination because of her Sex, and she requested the

           Defendant to reconsider its decision to terminate her employment.

        39. This complaint constituted protected activity under Title VII, and the FCRA,

           Chapter 760.

        40. The Defendant did not reconsider the Plaintiff’s petition and terminated her

           effective immediately.

        41. At the time of termination from employment, the Plaintiff did perform and excel at

           the performance of the essential functions assigned to her by Defendant, and the

           sole apparent reason for the termination of Plaintiff’s employment was Plaintiff’s

           Sex and her complaints about Sex discrimination.

        42. The discrimination, refusal to hire, promote, or terminate an individual based on

           stereotyped characterizations of the sexes and then retaliate against the complaining

           employee, constitute a violation of the Civil Rights Act of 1964, as amended, 42

           U.S.C. §2000e et seq. (“Title VII”); and the Florida Civil Rights Act of 1992

           (FCRA), Florida Statute Section 760

        43. There were no legitimate, non-discriminatory, and/or non-retaliatory reasons for

           the discriminatory action taken against Plaintiff MARIVIN M. BARBOZA.

        44. The negative impact of the discriminatory and retaliatory action taken by SABOR

           VENEZOLANO against Plaintiff MARIVIN M. BARBOZA has resulted in

           subsequent damage for Plaintiff’s mental, physical health, and financial well-being.




                                           Page 8 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 9 of 24



        45. Plaintiff MARIVIN M. BARBOZA has suffered double damage and will continue

           to suffer both irreparable injury and damages because of the Defendant’s

           discriminatory practices unless and until this Court grants relief.

        46. Because of the actions of the Defendant, Plaintiff has been damaged. In that, the

           Plaintiff has suffered serious economic losses, lost wages, and has she suffered

           mental pain and emotional distress.

        47. The Defendant’s conduct in wrongfully discharging Plaintiff was willful, wanton,

           and in reckless disregard of Plaintiff’s rights and therefore Plaintiff is entitled to

           punitive damages.

        48. The Plaintiff has suffered and will continue to suffer both irreparable injury and

           compensable damages because of the Defendant’s discriminatory practices, unless

           and until this Court grants relief.

        49. The actions of the Defendant SABOR VENEZOLANO and or its agents were

           willful, wanton, intentional, and with malice or reckless indifference to the

           Plaintiff’s statutorily protected rights thus, entitling Plaintiff to damages in the

           form of compensatory and punitive damages pursuant to federal law, to punish the

           Defendants for its actions and to deter it, and others, from such actions in the future.

        50. Defendant SABOR VENEZOLANO is subjected to vicarious liability for the

           actions of its agents because it failed to take adequate remedial measures to halt the

           discrimination, harassment, and retaliation to which the Plaintiff was subjected to

           despite Defendant’s knowledge that such discrimination, harassment, and

           retaliation was occurring.




                                            Page 9 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 10 of 24



        51. Plaintiff has retained the law offices of the undersigned attorney to represent her in

           this action and is obligated to pay reasonable attorneys’ fees and costs.

                                 COUNT I:
           PLAINTIFF DISCRIMINATION CLAIM BASED ON SEX/GENDER
           IN VIOLATION OF THE CIVIL RIGHT ACT OF 1964 (TITLE VII)

        52. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-51 above as if

           set out in full herein.

        53. At all times material hereto, the Employer/Defendant SABOR VENEZOLANO

           failed to comply with the Civil Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)], which

           states, “It shall be an unlawful employment practice for an employer to: (1) fail or

           refuse to hire or to discharge any individual, or otherwise to discriminate against

           any individual with respect to his compensation, terms, conditions, or privileges of

           employment, because of such individual's Race, Color, Religion, Sex, or National

           Origin; or (2) to limit, segregate, or classify his employees or applicants for

           employment in any way which would deprive or tend to deprive any individual of

           employment opportunities or otherwise adversely affect his status as an employee,

           because of such individual's Race, Color, Religion, Sex, or National Origin.”

        54. Defendant’s refusal to promote Plaintiff MARIVIN M. BARBOZA was caused by

           Defendant being aware of Plaintiff’s Sex/Gender.

        55. Defendant’s decision to discriminate against Plaintiff MARIVIN M. BARBOZA

           was because of Plaintiff’s Sex/Gender and her related discrimination complaints.

        56. At all relevant times including the time of discrimination, Defendant was aware

           that Plaintiff MARIVIN M. BARBOZA was a female.




                                           Page 10 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 11 of 24



        57. At the time of the unlawful discrimination, the Plaintiff did perform and excel at

           the performance of the essential functions assigned to her by the Defendant.

        58. The Plaintiff was qualified for the position apart from her Sex or Gender.

        59. The Plaintiff was denied a promotion and then removed from her position because

           the Plaintiff was a female.

        60. The Defendant is a sophisticated employer who has actual knowledge of the

           requirements of Title VII of the Civil Rights Act of 1964, as amended.

        61. Defendant SABOR VENEZOLANO through its practices and policies as an

           employer, willfully, and with malicious or reckless disregard of Plaintiff’s federally

           protected rights, discriminated Plaintiff MARIVIN M. BARBOZA on account of

           her Sex.

        62. Plaintiff MARIVIN M. BARBOZA was wrongfully terminated by the Defendant,

           and Plaintiff’s termination from employment was directly and proximately caused

           by the Defendant’s unjustified discrimination against Plaintiff because of Plaintiff’s

           Sex/Gender and her related complains about Sex/Gender discrimination.

        63. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff

           MARIVIN M. BARBOZA suffered serious economic losses as well as mental pain

           and suffering.

        64. Any alleged nondiscriminatory reason for the termination of Plaintiff’s

           employment asserted by Defendant, is a mere pretext for the actual reasons for the

           termination from employment, Plaintiff’s Sex discrimination in the form of failure

           to promote.




                                          Page 11 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 12 of 24



        65. The Defendant’s actions were malicious and were recklessly indifferent to the

            Plaintiff’s rights protecting a person from discrimination due to their Gender

            identity. Discrimination based on Sex/Gender constitutes unlawful discrimination.

        66. Defendant, SABOR VENEZOLANO is subject to vicarious liability for the actions

            of its management, because it failed to take adequate remedial measures to halt the

            discrimination, and retaliation to which Plaintiff was subjected to despite

            Defendant’s knowledge that such discrimination, and retaliation was occurring.

        67. Plaintiff has retained the law offices of the undersigned attorney to represent her in

            this action and is obligated to pay reasonable attorneys’ fees and costs.

                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiff MARIVIN M. BARBOZA respectfully requests that this court

     order the following:

        A. Grant a permanent injunction enjoining Defendant SABOR VENEZOLANO, its

            officers, successors, assigns, and all persons in active concert or participation with

            it, from engaging in any employment practice which discriminates based on Sex.

        B. Reinstate Plaintiff MARIVIN M. BARBOZA to the same position she held before

            the retaliatory personnel action, or to an equivalent position.

        C. Reinstate full fringe benefits and seniority rights to Plaintiff MARIVIN M.

            BARBOZA.

        D. Order Defendant SABOR VENEZOLANO to make Plaintiff MARIVIN M.

            BARBOZA whole, by compensating Plaintiff for lost wages, benefits, including

            front pay, back pay with prejudgment interest and other remuneration for mental




                                           Page 12 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 13 of 24



            pain, anguish, pain and humiliation resulting from the employment discrimination

            suffered.

        E. Award a money judgment representing prejudgment interest.

        F. Award any other compensation allowed by law including punitive damages,

        G. Award attorney’s fees and costs.

                                     JURY TRIAL DEMAND
     Plaintiff MARIVIN M. BARBOZA demands a trial by jury on all issues triable as of right

     by a jury.

                                 COUNT II:
      VIOLATION OF TITLE VII OF CIVIL RIGHTS ACT OF 1964: RETALIATION

        68. Plaintiff MARIVIN M. BARBOZA re-adopts every factual allegation as stated in

            paragraphs 1-51 above as if set out in full herein.

        69. At all times material hereto, the Employer/Defendant SABOR VENEZOLANO

            failed to comply with the Civil Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)], Section

            704(a), which makes it unlawful for an employer to retaliate against an individual

            “because he has opposed any practice made an unlawful employment practice by

            this subchapter, or because he has made a charge, testified, assisted, or participated

            in any manner in an investigation, proceeding, or hearing under this

            subchapter.” 42 U.S.C. § 2000e-3(a) (emphasis added).

        70. Defendant SABOR VENEZOLANO is a sophisticated employer who has actual

            knowledge of the requirements of Title VII of the Civil Rights Act of 1964, as

            amended, and specifically of Section 704(a) of the Act, which specifically makes it

            unlawful to retaliate against employees who oppose or participate in statutorily

            protected activity.


                                           Page 13 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 14 of 24



        71. Defendants SABOR VENEZOLANO, employed Plaintiff MARIVIN M.

           BARBOZA as a cook assistant from approximately September 09, 2018, to October

           14, 2019, or 57 weeks.

        72. Throughout her employment with the Defendant, the Plaintiff performed her duties

           in an exemplary fashion. The Plaintiff possessed all the required skills, training,

           and qualifications for the job in question, and performed her duties without

           significant issue or controversy.

        73. However, during her time of employment with Defendant Plaintiff experienced

           unlawful Sex discrimination.

        74. The owner of the business Mr. Manuel Villalobos harassed Plaintiff on basis of

           Sex, and because she was a female. Plaintiff was harassed and subjected to a hostile

           working environment.

        75. Plaintiff engaged in protected activity and complained about Sex/Gender

           discrimination on multiple times. Plaintiff complained to her superiors.

        76. These complaints constituted Protected activities under the Civil Rights Act of

           1964 [42 U.S.C. 2000 e-2 (a)], Section 704(a).

        77. As a result, on or about October 14, 2020, Plaintiff was fired from her position and

           she was replaced by a male employee.

        78. Defendant discriminated against Plaintiff MARIVIN M. BARBOZA because of her

           Sex/Gender and then terminated her employment in retaliation to her multiple

           complaints about Sex/Gender discrimination against her.

        79. Plaintiff’s protected activity resulted in retaliatory adverse actions that altered the

           terms, conditions, and privileges of her employment.



                                            Page 14 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 15 of 24



        80. Defendant SABOR VENEZOLANO through its practices and policies as an

           employer, willfully, and with malicious or reckless disregard of Plaintiff’s federally

           protected rights, retaliated against Plaintiff MARIVIN M. BARBOZA on account

           of Plaintiff’s complaints about Sex/Gender discrimination.

        81. Any alleged nondiscriminatory reason for terminating Plaintiff asserted by the

           Defendant is a mere pretext for the actual reasons for termination, Plaintiff’s

           complaints of discrimination based on Sex.

        82. Moreover, Plaintiff’s termination came just in temporal proximity after Plaintiff

           participated in protected activity, for the last time on or about the last week of

           September 2019.

        83. The failure of the Defendant to adhere to the mandates of the Act was willful and

           its violations of the provisions of the Act were willful.

        84. The Defendant’s actions were malicious and were recklessly indifferent to the

           Plaintiff’s rights protecting a person from discrimination due to their Sex and

           retaliation due to their complaints of unlawful discrimination. Retaliation based on

           having engaged in a protected activity constitutes unlawful retaliation.

        85. Defendant’s acts, through their agents, were done with malice and reckless

           disregard for Plaintiff’s federally protected civil rights.

        86. Defendant SABOR VENEZOLANO is subject to vicarious liability for the actions

           of its managers and agents because it failed to take adequate remedial measures to

           halt the discrimination, and retaliation to which Plaintiff was subjected to despite

           Defendant’s knowledge that such discrimination and retaliation was occurring.




                                           Page 15 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 16 of 24



        87. As a result of the retaliation, Plaintiff MARIVIN M. BARBOZA has incurred

            substantial monetary losses and has suffered emotional distress, embarrassment,

            and humiliation.

        88. Plaintiff has retained the law offices of the undersigned attorney to represent her in

            this action and is obligated to pay reasonable attorneys’ fees and costs.

                                       PRAYER FOR RELIEF

     WHEREFORE, Plaintiff MARIVIN M. BARBOZA respectfully requests that this court

     order the following:

        A. Grant a permanent injunction enjoining Defendant, its officers, successors, assigns,

            and all persons in active concert or participation with it, from engaging in any

            employment practice which constitutes unlawful retaliation for having engaged in

            protected activity, and;

        B. Reinstate Plaintiff to the same position he held before the retaliatory personnel

            action, or to an equivalent position;

        C. Reinstate full fringe benefits and seniority rights to Plaintiff;

        D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

            benefits, including front pay, back pay with prejudgment interest and other

            remuneration for mental pain, anguish, pain and humiliation due to the

            discrimination of Plaintiff and due to the retaliatory discharge;

        E. For a money judgment representing prejudgment interest;

        F. Award any other compensation allowed by law including compensatory damages,

            punitive damages, and attorneys’ fees and costs.

                                       JURY TRIAL DEMAND



                                            Page 16 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 17 of 24



     Plaintiff MARIVIN M. BARBOZA demands a trial by jury on all issues triable as of right
     by a jury.
                               COUNT III:
      VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992 CHAPTER 760:
                      DISCRIMINATION BASED ON SEX

        89. Plaintiff MARIVIN M. BARBOZA re-adopts every factual allegation as stated in

            paragraphs 1-51 and above as if set out in full herein.

        90. At all times material hereto, the Employer/Defendant SABOR VENEZOLANO

            failed to comply with the Florida Civil Rights Act of 1992 [Florida Statutes Section

            760.10] which states,

             “It is an unlawful employment practice for an employer: To discharge or to fail or
            refuse to hire any individual, or otherwise to discriminate against any individual
            with respect to compensation, terms, conditions, or privileges of employment,
            because of such individual's race, color, religion, sex, national origin, age,
            handicap, or marital status”

        91. The discrimination of Plaintiff MARIVIN M. BARBOZA by Defendant MARIVIN

            M. BARBOZA was caused by Defendant being aware of Plaintiff’s Sex.

        92. Defendant’s decision to discriminate against Plaintiff was because of Plaintiff’s

            Sex.

        93. At all relevant times, including the time of discrimination, Defendant SABOR

            VENEZOLANO was aware that Plaintiff MARIVIN M. BARBOZA was a female.

        94. At the time of the unlawful discrimination, the Plaintiff did perform and excel at

            the performance of the essential functions assigned to her by the Defendant.

        95. The Plaintiff was qualified for the position apart from her Sex.

        96. The Plaintiff was denied a promotion just because she was a female.

        97. The Defendant is a sophisticated employer who has actual knowledge of the

            requirements of the Florida Civil Rights Act, Chapter 760.

                                           Page 17 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 18 of 24



        98. The failure of Defendant SABOR VENEZOLANO to adhere to the mandates of

           the Act was willful and its violations of the provisions of the Act were willful.

        99. Defendant SABOR VENEZOLANO through its practices and policies as an

           employer, willfully, and with malicious or reckless disregard of Plaintiff’s State

           protected rights, discriminated against Plaintiff MARIVIN M. BARBOZA on

           account of her Sex, with respect to its decision to treat Plaintiff different from other

           employees, in violation of the Act

        100.       Plaintiff MARIVIN M. BARBOZA was discriminated against, and she was

           wrongfully terminated by the Defendant, and Plaintiff’s termination from

           employment was directly and proximately caused by the Defendant’s unjustified

           discrimination against Plaintiff because of Plaintiff’s Sex.

        101.       Defendant, SABOR VENEZOLANO is subject to vicarious liability for the

           actions of its manager and agents, because it failed to take adequate remedial

           measures to halt the discrimination, harassment, and retaliation to which Plaintiff

           was subjected to despite Defendant’s knowledge that such discrimination,

           harassment, and retaliation was occurring.

        102.       As a direct and proximate result of the Defendant’s intentional conduct,

           Plaintiff MARIVIN M. BARBOZA suffered serious economic losses as well as

           mental anguish, humiliation, and pain and suffering.

        103.       Any alleged nondiscriminatory reason for the termination of Plaintiff’s

           employment asserted by Defendant is a mere pretext for the actual reasons for the

           termination from employment, Plaintiff’s Sex, and complaints related to the

           unlawful acts of discrimination.



                                           Page 18 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 19 of 24



        104.        The Defendant’s actions were malicious and were recklessly indifferent to

            the Plaintiff’s rights protecting a person from discrimination due to their Sex.

            Discrimination based on Sex constitutes unlawful discrimination in violation of the

            Florida Civil Rights Act, Chapter 760.

        105.        Plaintiff has retained the law offices of the undersigned attorney to represent

            her in this action and is obligated to pay reasonable attorneys’ fees and costs.

                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiff MARIVIN M. BARBOZA respectfully requests that this court

     order the following:

        A. Grant a permanent injunction enjoining Defendant, its officers, successors, assigns,

            and all persons in active concert or participation with it, from engaging in any

            employment practice which discriminates based on Sex;

        B. Reinstate Plaintiff MARIVIN M. BARBOZA to the same position held before the

            retaliatory personnel action, or to an equivalent position;

        C. Reinstate full fringe benefits and seniority rights to Plaintiff MARIVIN M.

            BARBOZA;

        D. Order Defendant SABOR VENEZOLANO to make Plaintiff whole, by

            compensating Plaintiff MARIVIN M. BARBOZA for lost wages, benefits,

            including front pay, back pay with prejudgment interest and other remuneration for

            mental pain, anguish, pain, and humiliation;

        E. For a money judgment representing prejudgment interest;

        F. Award any other compensation allowed by law including punitive damages,

            attorney’s fees (448.104), and further demands a trial by jury on all issues so triable.



                                            Page 19 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 20 of 24



                                     JURY TRIAL DEMAND

     Plaintiff MARIVIN M. BARBOZA demands a trial by jury on all issues triable as of right

     by a jury.

                                     COUNT IV:
                      VIOLATION OF FLORIDA CIVIL RIGHTS ACT,
                    CHAPTER 760, FLORIDA STATUTES; RETALIATION

        106.         Plaintiff MARIVIN M. BARBOZA re-adopts every factual allegation as

            stated in paragraphs 1-51 and 89-105 of this Complaint as if set out in full herein.

        107.         This is an action against Defendant SABOR VENEZOLANO for unlawful

            retaliation under the Florida Civil Rights Act, Chapter 760, Fl Statutes, (FCRA).

        108.         The FCRA contains an anti-retaliation provision, forbidding employers

            from retaliating, or from taking adverse personnel action against, those employees

            who exercise their lawful and protected rights under the Act.

        109.         The FCRA, Fla. Stat. Section 760.10, (7) reads in applicable part, as

            follows:

               “It is an unlawful employment practice for an employer, an employment agency,
               a joint labor management committee, or a labor organization to discriminate
               against any person because that person has opposed any practice which is an
               unlawful employment practice under this section, or because that person has
               made a charge, testified, assisted, or participated in any manner in an
               investigation, proceeding, or hearing under this section”.

        110.         Plaintiff is a member of a protected class under Title VII and the Florida

            Civil Rights Act because of her Sex, and because she participated in protected

            activities within the meaning of the Florida Civil Rights Act.

        111.         Plaintiff MARIVIN M. BARBOZA, while working for Defendant SABOR

            VENEZOLANO was subjected to discrimination based on her Sex.

        112.         Defendant subjected Plaintiff to different adverse employment actions

                                           Page 20 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 21 of 24



           including but not limited to the following acts and omissions: discrimination,

           harassment based on her Sex, and retaliatory discharge.

        113.      Defendants SABOR VENEZOLANO, employed Plaintiff MARIVIN M.

           BARBOZA as a cook assistant from approximately September 09, 2018, to October

           14, 2019, or 57 weeks.

        114.      Throughout her employment with the Defendant, the Plaintiff performed

           her duties in an exemplary fashion. The Plaintiff possessed all the required skills,

           training, and qualifications for the job in question, and performed her duties without

           significant issue or controversy.

        115.      However, during her time of employment with Defendant Plaintiff

           experienced unlawful discrimination based on her Sex.

        116.      The owner of the business Mr. Manuel Villalobos harassed Plaintiff based

           on Sex, and because she was a female. Plaintiff was harassed and subjected to a

           hostile working environment.

        117.      Plaintiff engaged in protected activity and complained about Sex/Gender

           discrimination on multiple times. Plaintiff complained to her superior.

        118.      These complaints constituted Protected activities under the FCRA, Fla.

           Stat. Section 760.10, (7).

        119.      As a result, on or about October 14, 2020, Plaintiff was fired from her

           position and she was replaced by a male employee.

        120.      Defendant discriminated against Plaintiff MARIVIN M. BARBOZA

           because of her Sex/Gender, and then terminated her employment in retaliation to

           her multiple complaints about Sex/Gender discrimination against her.



                                          Page 21 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 22 of 24



        121.         Plaintiff’s protected activity resulted in retaliatory adverse actions that

           altered the terms, conditions, and privileges of the Plaintiff's employment.

        122.         Moreover, Plaintiff’s termination came just in temporal proximity after

           Plaintiff’s last participation in protected activity.

        123.         Any alleged nondiscriminatory reason for terminating Plaintiff asserted by

           the Defendant is a mere pretext for the actual reasons for termination, Plaintiff’s

           complaints of Sex discrimination.

        124.         The Defendant’s actions were malicious and were recklessly indifferent to

           the Plaintiff’s rights protecting a person from discrimination due to their Sex, and

           retaliation due to their complaints of unlawful Sex discrimination. Retaliation based

           on having engaged in a protected activity constitutes unlawful retaliation.

        125.         Defendant SABOR VENEZOLANO acts, through their agents, were done

           with malice and reckless disregard for Plaintiff’s Federal and State protected civil

           rights.

        126.         Defendant, SABOR VENEZOLANO is subject to vicarious liability for the

           actions of its manager and agents, because it failed to take adequate remedial

           measures to halt the discrimination, harassment, and retaliation to which Plaintiff

           was subjected to despite Defendant’s knowledge that such discrimination,

           harassment, and retaliation was occurring.

        127.         As a result of the retaliation, Plaintiff MARIVIN M. BARBOZA has

           incurred substantial monetary losses and has suffered emotional distress,

           embarrassment, and humiliation. Plaintiff has suffered injury and losses including

           a violation of her statutory rights.



                                            Page 22 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 23 of 24



        128.        Plaintiff has no plain, adequate, or complete remedy at law. Plaintiff is still

            suffering and will continue to suffer, irreparable injury in the form of psychiatric

            and psychological harm, extreme emotional distress, emotional pain, mental

            anguish and humiliation, loss of dignity, loss of enjoyment of life, loss of past and

            future wages and an inability to earn wages in the future. These losses are

            continuing and will continue in the future.

        129.        Plaintiff has retained the law offices of the undersigned attorney to represent

            her in this action and is obligated to pay reasonable attorneys’ fees and costs.




                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiff MARIVIN M. BARBOZA respectfully requests that this Court

     order the following;

        A. Grant a permanent injunction enjoining Defendant SABOR VENEZOLANO its

            officers, successors, assigns and all persons in active concert or participation with

            it, from engaging in further discriminatory and retaliatory practice in violation of

            The FCRA, Fla. Stat. Section 760.10, (7);

        B. Award Plaintiff a judgment against the Defendant SABOR VENEZOLANO for

            compensatory damages as determined by the Trier of fact;

        C. Award Plaintiff restitutionary damages including back pay, front pay, liquidated

            damages, any “Employee Welfare Benefits” and retirement benefits for the time

            Plaintiff should have worked absent Defendant’s discriminatory treatment;

        D. Enter Judgment for Punitive damages against Defendant SABOR VENEZOLANO;



                                            Page 23 of 24
Case 1:20-cv-23189-WPD Document 1 Entered on FLSD Docket 07/31/2020 Page 24 of 24



             Award all reasonable Attorney’s fees and costs incurred in connection with this

             action; and

         E. Any other and further relief as justice may require.

                                     JURY TRIAL DEMAND

     Plaintiff MARIVIN M. BARBOZA demands a trial by jury on all issues triable as of

     right by a jury.

     Dated: July 31, 2020

                                                  Respectfully submitted,

                                                  By: _/s/ Zandro E. Palma___
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile:     (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiff




                                           Page 24 of 24
